It is considered, ordered, and adjudged that the order and judgment entered herein, April 7, 1933, be amended so as to read as follows: The motion to quash the alternative writ of mandamus, as amended, is denied; *Page 559 
and the respondents are allowed sixty days in which to answer.
It is so ordered.
WHITFIELD, TERRELL and BROWN, J. J., and BIRD, Circuit Judge, concur.
                Opinion Filed November 17, 1933.
A case of original jurisdiction. — Mandamus.
Watson  Pasco  Brown, for Relators;
Evans, Mershon  Sawyer, D. L. Southard and Nathan Cockrell,Carter  Yonge, Bedell  Bedell, and Thomas Mc. E. Johnston andStapp, Gourley, Viney  Ward, for Respondents.